960 F.2d 150
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.UNITED STATES, Plaintiff-Appellee,v.Gary PRESTON and Michael Preston, Defendants-Appellants.
Nos. 91-6165, 91-6166.
United States Court of Appeals, Sixth Circuit.
April 21, 1992.

Before BATCHELDER, Circuit Judge, LIVELY, Senior Circuit Judge, and TAYLOR, District Judge*.
PER CURIAM.


1
Defendants Gary and Michael Preston appeal their convictions for excavating archaeological resources on public land in violation of 16 U.S.C. § 470ee(a) and willfully injuring United States property in violation of 18 U.S.C. § 1361.   Defendants were convicted for excavating civil war artifacts on the Shiloh National Military Park.   They maintain that the trial court should have granted their motion to suppress the artifacts because the seizure by the rangers, first of defendants' car keys and subsequently of the artifacts, was not supported by probable cause.   They also contend that there was not sufficient evidence from which to convict them.


2
Having reviewed the record in this case, we conclude that the trial court's denial of the motion to suppress was not clearly erroneous because the rangers had probable cause to detain the defendants and then to search their vehicle.   In addition, we hold that there was sufficient evidence from which any rational trier of fact could have found the essential elements of the crimes beyond a reasonable doubt.


3
Accordingly, the convictions are affirmed and the appeal is dismissed.



*
 The Honorable Anna Diggs Taylor, United States District Court for the Eastern District of Michigan, sitting by designation